IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2152 Disciplinary Docket No. 3
                                            :
ROSEMARIA PLESH A/K/A                       :   Board File No. C2-15-86
ROSEMARIA MERANTE                           :
                                            :   (Supreme Court of New York, Appellate
                                            :   Division, Fourth Judicial Department)
                                            :
                                            :   Attorney Registration No. 61024
                                            :   (Out of State)




                                         ORDER


PER CURIAM:



              AND NOW, this 27th day of May, 2015, Rosemaria Plesh a/k/a Rosemaria

Merante having been suspended from the practice of law in the State of New York for a

period of three months by Order of the Supreme Court of New York dated December 19,

2014; the said Rosemaria Plesh a/k/a Rosemaria Merante having been directed on April

1, 2015, to inform this Court of any claim she has that the imposition of the identical or

comparable discipline in this Commonwealth would be unwarranted and the reasons

therefor; and upon consideration of the responses filed, it is

              ORDERED that Rosemaria Plesh a/k/a Rosemaria Merante is suspended

from the practice of law in this Commonwealth for a period of three months and she shall

comply with all the provisions of Pa.R.D.E. 217.